Matter of McCray v Chun (2016 NY Slip Op 07652)





Matter of McCray v Chun


2016 NY Slip Op 07652


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
BETSY BARROS, JJ.


2016-05424

[*1]In the Matter of Joseph McCray, petitioner,
vDanny Chun, etc., et al., respondents.


Joseph McCray, Elmhurst, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Alissa S. Wright of counsel), for respondent Danny Chun.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent Danny Chun, an Acting Justice of the Supreme Court, Kings County, to release to him the minutes of the grand jury proceedings in an action entitled People v McCray , commenced in the Supreme Court, Kings County, under Indictment No. 5847/15, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman,  53 NY2d 12, 16). The petitioner failed to demonstrate a clear legal right to the relief sought.
BALKIN, J.P., HALL, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court